           Case 2:18-cv-01211-GMN-PAL Document 21 Filed 11/28/18 Page 1 of 3



 1 COGBURN LAW OFFICES
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburnlaw.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 efox@cogburnlaw.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10     ROBERT W. GILMOUR II,
                                                                         Case Number
11                                   Plaintiff,                    2:18-cv-01211-GMN-PAL

12            vs.

13
       TRANSUNION, LLC, a Foreign Limited-
14     Liability Company, EXPERIAN
       INFORMATION SOLUTIONS, INC., a
15     Foreign Corporation, M&T BANK
       MORTGAGE, a Foreign Company,
16
                                     Defendants.
17

18    NOTICE OF SETTLEMENT BETWEEN PLAINITIFF ROBERT W. GILMOUR, II
           AND DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.
19
            Notice is hereby given that Plaintiff, Robert W. Gilmour II and Defendant, Experian
20
     Information Solutions, Inc. (the “Parties”) have reached an agreement to settle the claims alleged
21
     in the Complaint as to Experian Information Solutions, Inc.
22
     …
23
     …
24


                                                  Page 1 of 3
          Case 2:18-cv-01211-GMN-PAL Document 21 Filed 11/28/18 Page 2 of 3



 1         The Parties anticipate completing settlement documents and filing a Stipulation of

 2 Dismissal with the Court within the next sixty (60) days.

 3         Dated this 28th day of November, 2018.

 4                                              Respectfully Submitted.

 5                                              COGBURN LAW OFFICES

 6                                              By:       /s/ Erik W. Fox
                                                      Jamie S. Cogburn, Esq.
 7                                                    Nevada Bar No. 8409
                                                      Erik W. Fox, Esq.
 8                                                    Nevada Bar No. 8804
                                                      2580 St. Rose Parkway, Suite 330
 9                                                    Henderson, Nevada 89074
                                                      Attorneys for Plaintiff
10

11

12
         IT IS ORDERED that the settling parties shall have until January 28, 2019, to
     either file a stipulation to dismiss with prejudice, or a joint status report advising when
13
     the stipulation to dismiss will be filed.
14
         Dated: December 4, 2018
15
                                                        ______________________________
16                                                      Peggy A. Leen
                                                        United States Magistrate Judge
17

18

19

20

21

22

23

24


                                              Page 2 of 3
         Case 2:18-cv-01211-GMN-PAL Document 21 Filed 11/28/18 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2        I hereby certify that I electronically filed the foregoing NOTICE OF SETTLEMENT

 3 BETWEEN PLAINITIFF ROBERT W. GILMOUR, II AND DEFENDANT EXPERIAN

 4 INFORMATION SOLUTIONS, INC. with the Clerk of the Court for the United States District

 5 Court by using the court’s CM/ECF system on the 28th day of November, 2018.

 6               I further certify that all participants in the case are registered CM/ECF users and

 7 that service will be accomplished by the CM/ECF system.

 8        NAYLOR & BRASTER
          Attorneys for Experian Information Solutions, Inc.
 9
          Jennifer L. Braster, Esq.    jbraster@nvblawnv.com
10        Andrew J. Sharples, Esq.     asharples@nblawnv.com
          Katherine A. Neben, Esq.     kneben@jonesday.com
11

12        LEWIS BRISBOIS BISGAARD & SMITH, LLP
          Attorney for Transunion, LLC
13
          Jason G. Revzin, Esq.        jason.revzin@lewisbrisbois.com
14

15                                              /s/ Amy Quach
                                               An employee of Cogburn Law Offices
16

17

18

19

20

21

22

23

24


                                             Page 3 of 3
